Title: From George Washington to Bushrod Washington, 27 July 1789
From: Washington, George
To: Washington, Bushrod



Dear Bushrod,
New York July 27th 1789.

Among the first acts of my recommencing business (after lying six weeks on my right side) is that of writing you this letter in acknowledgement of yours of the  ultimo—Not being fairly on my seat yet, or in other words not being able to sit up without feeling some uneasiness, it must be short.
You cannot doubt my wishes to see you appointed to any office of honor or emolument in the new government, to the duties of which you are competent—but however deserving you may be of the one you have suggested, your standing at the bar would not justify my nomination of you as attorney to the Federal district Court in preference of some of the oldest, and most esteemed General Court Lawyers in your own State, who are desirous of this appointment[.] My political conduct in nominations, even if I was uninfluenced by principle, must be exceedingly circumspect and proof against just criticism, for the eyes of Argus are upon me, and no slip will pass unnoticed that can be improved into a supposed partiality for friends or relations. I am &ca

G. Washington

